Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 15-16 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong (US 20100322287), in view of Sevindik (US 20200146008) and further in view of Khasnabish (US 20210329466).
Referring to claim 1, Truong discloses a method, comprising: 
obtaining, by a spectrum access engine of network equipment comprising a processor (Par. 81, “mobile device includes a processor that executes computer program code”), historical spectrum usage data associated with a communications network (Par. 28, “create historical time and frequency usage information”. claim 1, “receiving historical frequency usage information from a first radio”. Par. 34, “The input block 410 for collocated-radio usage information receives data from all active collocated radios within the same device as the coexistence apparatus 350, such as through connections 312, 322, 332 shown in FIG. 3. The usage information can generally be classified into frequency usage information”. . Note that historical frequency usage information is equivalent to historical spectrum usage data); 

generating, by the spectrum access engine, predicted spectrum access and allocation requests based on the historical spectrum usage data (Par. 28, “to create historical time and frequency usage information and uses extrapolation to predict future usage patterns with respect to both time and frequency”. Note that historical frequency usage data is created and used for predicting future frequency usage).
Truong is silent on allocating, by the spectrum access engine, channels in the spectrum based on the predicted spectrum access 
In an analogous art, Khasnabish discloses allocating, by the spectrum access engine, channels in the spectrum based on the predicted spectrum access (Par. 76, “service optimization controller 105 may prioritize, reserve, and/or allocate spectrum based on predictive models of spectrum utilization that are generated for each RAN”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Truong by incorporating the teachings of Khasnabish for the purpose of budgeting the spectrum usage and thus avoiding overusing or over-allocating. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Truong is not relied on for allocating based on allocation requests.
In an analogous art, Sevindik discloses allocating based on allocation requests (Par. 156, “wherein the spectrum allocated to said first cluster is an amount of spectrum based on the current and future spectrum needs of the first cluster”. Note that allocation requests are based on allocation requests).   
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Truong by incorporating the teachings of Sevindik for the purpose of budgeting the spectrum according to the requested amount and thus using resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Truong/Sevindik/Khasnabish discloses the method of claim 1, wherein allocating the channels comprises allocating a first group of channels, and further comprising: processing, by the spectrum access engine, the historical spectrum usage data to determine a prescriptive remedy to adjust for spectrum access and allocation based on network conditions, and allocating, by the spectrum access engine, a second group of channels in the spectrum based on the prescriptive remedy (Truong, Par. 6, “With the continuing emergence of a variety of wireless communication technologies operating in frequencies overlapping or adjacent to the ISM frequency band, there is an opportunity to provide more effective solutions to mitigate interference and coexistence problems among collocated and non-collocated radios”).  
Referring to claim 4, the combination of Truong/Sevindik/Khasnabish discloses the method of claim 1, wherein obtaining the historical spectrum usage data comprises communicating, by the spectrum access engine, with a machine learning engine (Khasnabish, Par. 51, 55, “machine learning to predict”) and a data analytics engine (Truong, abstract and Par. 28, “creates a time and frequency mask by extrapolating the historical frequency and time usage information to future times and frequencies”, note that the unit that creates time and frequency mask by using historical data is a data analytics engine).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Truong by incorporating the teachings of Khasnabish for the purpose of budgeting the spectrum usage and thus avoiding overusing or over-allocating. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Truong/Sevindik/Khasnabish discloses the method of claim 1, wherein generating the predicted spectrum access and allocation requests is further based on in-field spectrum access request load (Truong, Par. 28, “historical time and frequency usage information”. Par. 16, “These predictions, plus time-dimension-only information from a scheduler and frequency-dimension-only information from an adaptive frequency hopping sequence generator, are used by a time and frequency information aggregator to produce a time and frequency mask”. The usage of frequency shows how much frequency was used, which reads on in-field spectrum access request load).  
	Claims 15-16 and 18-19 recite features analogous to the features of claims 1-2 and 4-5, except that claims 15-16 and 18-19 is directed to a non-transitory computer readable medium while the latter is directed to method performed by such computer readable medium (CRM). Further, the prior art also discloses such CRM (see Truong, FIG. 4 and 6, Par. 10, 16, Par. 81, “mobile device includes a processor that executes computer program code”, note that the apparatus in figure 4 includes time and frequency usage predictor 430 and performs the steps shown in figure 6, thus, it includes algorithm and memory along with a processor perform such steps). Thus, claims 15-16 and 18-19 are rejected for the same reasons as set forth above.
Claim(s) 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong (US 20100322287) and further in view of Sevindik (US 20200146008).
Referring to claim 8, Truong discloses a network equipment, comprising: a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (FIG. 4 and 6, Par. 10, 16, Par. 81, “mobile device includes a processor that executes computer program code”, note that the apparatus in figure 4 includes time and frequency usage predictor 430 and performs the steps shown in figure 6, thus, it includes algorithm and memory along with a processor perform such steps), comprising: determining, via a spectrum access engine (FIG. 4, 430), historical spectrum usage data associated with a communications network (Par. 28, “create historical time and frequency usage information”. claim 1, “receiving historical frequency usage information from a first radio”. Par. 34, “The input block 410 for collocated-radio usage information receives data from all active collocated radios within the same device as the coexistence apparatus 350, such as through connections 312, 322, 332 shown in FIG. 3. The usage information can generally be classified into frequency usage information”. . Note that historical frequency usage information is equivalent to historical spectrum usage data); 
predicting, via the spectrum access engine, a future spectrum loading based on the historical spectrum usage data (Par. 28, “to create historical time and frequency usage information and uses extrapolation to predict future usage patterns with respect to both time and frequency”. Note that historical frequency usage data is created and used for predicting future frequency usage).
Truong is not relied on for allocating, via the spectrum access engine, channels in the spectrum based on the future spectrum loading.  
In an analogous art, Sevindik discloses allocating, via the spectrum access engine, channels in the spectrum based on the future spectrum loading.   (Par. 156, “wherein the spectrum allocated to said first cluster is an amount of spectrum based on the current and future spectrum needs of the first cluster”).   
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Truong by incorporating the teachings of Sevindik for the purpose of budgeting the spectrum according to the requested amount and thus using resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 9, the combination of Truong/Sevindik discloses the network equipment of claim 8, wherein allocating the channels comprises allocating a first group of channels, and wherein the operations further comprise: processing, via the spectrum access engine, the historical spectrum usage data to determine a prescriptive remedy to adjust for spectrum loads based on network conditions, and allocating, via the spectrum access engine, a second group of channels in the spectrum based on the prescriptive remedy (Truong, Par. 6, “With the continuing emergence of a variety of wireless communication technologies operating in frequencies overlapping or adjacent to the ISM frequency band, there is an opportunity to provide more effective solutions to mitigate interference and coexistence problems among collocated and non-collocated radios”).  
Referring to claim 12, the combination of Truong/Sevindik discloses the network equipment of claim 8, wherein generating the predicted spectrum access and allocation requests is further based on in-field spectrum access request load (Truong, Par. 28, “historical time and frequency usage information”. Par. 16, “These predictions, plus time-dimension-only information from a scheduler and frequency-dimension-only information from an adaptive frequency hopping sequence generator, are used by a time and frequency information aggregator to produce a time and frequency mask”. The usage of frequency shows how much frequency was used, which reads on in-field spectrum access request load).  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong (US 20100322287), in view of Sevindik (US 20200146008) and further in view of Khasnabish (US 2021/0329466).

Referring to claim 11, the combination of Truong/Sevindik discloses the network equipment of claim 8, but is silent on wherein determining the historical spectrum usage data comprises communicating, by the spectrum access engine, with a machine learning engine.  
Khasnabihs discloses determining the historical spectrum usage data comprises communicating, by the spectrum access engine, with a machine learning engine (Khasnabish, Par. 51, 55, “machine learning to predict”) and a data analytics engine (Truong, abstract and Par. 28, “creates a time and frequency mask by extrapolating the historical frequency and time usage information to future times and frequencies”, note that the unit that creates time and frequency mask by using historical data is a data analytics engine).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Truong by incorporating the teachings of Khasnabish for the purpose of budgeting the spectrum usage and thus avoiding overusing or over-allocating. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
 Allowable Subject Matter

Claim(s) 3, 6, 7, 10, 13-14, 17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “determining, by the spectrum access engine, that a user equipment communicating in a first portion of the spectrum sensed signal strength is experiencing low signal quality according to a low signal quality threshold, and in response to the determining: selecting, by the spectrum access engine, a second, different portion of the spectrum for the user equipment, and instructing, by the spectrum access engine, the user equipment and other network equipment associated with the communications network, other than the network equipment, to communicate via two frequency division duplex channels in the second, different portion of the spectrum”, as in claims 3, 10 and 17, the limitations, “ wherein the allocating the channels comprises, in response to determining a reduction in signal strength in the spectrum below a threshold the channels based on the predicted spectrum access and allocation requests.   allocating in a Sub-6-GHz spectrum” as in claims 6 and 13; the limitations “wherein assigning the channels comprises, in response to determining a reduction in signal strength in the spectrum below a threshold, assigning the channels in a Sub-6-GHz spectrum based on the predicted spectrum access and allocation requests” as in claim 20 along with the limitations of the intermediate and base claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/               Primary Examiner, Art Unit 2644